me

oo ON DO TO Ee WD HK

bd db BD NH NH HO HO HO NO KH KH KR KH KF KF SFP S| Se
ost TO OH RP wD YY KF Oo CO OH DO OH eR BD! UN Ul lLCUWS

Case 2:19-cr-00300-JCM-EJY Document 268 Filed 08/11/21 Page 1 of 2

 

——_ FILED

——— RECEIVED
———— ENTERED ———— SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG 11 2021

 

 

 

CLERK US DISTRICT C
DISTRICT OF NEVADA m

CEPT

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-300-JCM-EJY
Plaintiff, Final Order of Forfeiture
Vv.
FERNANDO RAMIREZ, JR.,

Defendant.

 

 

 

This Court found that Fernando Ramirez, Jr., shall pay the in personam criminal
forfeiture money judgment of $90,619.20 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2);
18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C.
§ 853(p). Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 105; Plea Agreement,
ECF No. 106; Preliminary Order of Forfeiture, ECF No. 107.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

To comply with Honeycutt v. United States, 137 S. Ct. 1626 (2017), the government
reduces the in personam criminal forfeiture money judgment amount to $14,000.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States recover from Fernando Ramirez, Jr., the in personam criminal forfeiture
money judgment of $14,000, not to be held jointly and severally liable with any
codefendants and the collected money judgment amount between the codefendants is not to
exceed $1,407,183.61 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(p).

 
mo oN Dn A RF WCW HY

dD Bb Bb BD KH BK HN HD HO KH FF KF HK KF Kr Fr FeO |
oN DO OH FP WH HO —|§ Oo 0 6B aI DB AT FP WD YH KF ODO

 

 

Case 2:19-cr-00300-JCM-EJY Document 268 Filed 08/11/21 Page 2 of 2

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

DATED fed [2044 , 2021.

Vlowtus CL dL

ITEDATATES DISTRICT JUDGE

 

 
